UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-6641


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

KAVIN DATRON WILLIAMS,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Greenville. James C. Dever III,
Chief District Judge. (4:10-cr-00088-D-1; 4:12-cv-00201-D)


Submitted:   October 10, 2014             Decided:   October 22, 2014


Before DUNCAN, KEENAN, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Kavin Datron Williams, Appellant Pro Se.    William Glenn Perry,
OFFICE OF THE UNITED STATES ATTORNEY, Greenville, North
Carolina; Shailika K. Shah, OFFICE OF THE UNITED STATES
ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Kavin D. Williams seeks to appeal the district court’s

order denying relief on his 28 U.S.C. § 2255 (2012) motion.                                    The

order is not appealable unless a circuit justice or judge issues

a   certificate         of    appealability.                28   U.S.C.     § 2253(c)(1)(B)

(2012).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                       When the district court denies

relief    on    the     merits,      a    prisoner         satisfies     this    standard       by

demonstrating         that     reasonable            jurists     would      find      that     the

district       court’s       assessment      of       the    constitutional           claims    is

debatable       or    wrong.         Slack   v.       McDaniel,       529    U.S.      473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling    is    debatable,        and     that       the    motion    states     a    debatable

claim of the denial of a constitutional right.                              Slack, 529 U.S.

at 484-85.

               We have independently reviewed the record, including

the   transcript        of     the    evidentiary           hearing    conducted        in     the

district       court,    and    conclude         that      Williams    has      not    made    the

requisite showing.             Accordingly, we deny Williams’s motions for

a certificate of appealability and for appointment of counsel

and dismiss the appeal.                  We dispense with oral argument because

                                                 2
the facts and legal contentions are adequately presented in the

materials   before   this   court   and   argument   would   not    aid   the

decisional process.

                                                                   DISMISSED




                                    3